Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00444-CV

                  IN THE INTEREST OF D.D.P., C.L.C., E.L.C., and J.M.J.

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00082
                 Honorable Charles E. Montemayor, Associate Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. No costs of appeal are assessed against appellant.

       SIGNED April 4, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice